Citation Nr: 1420291	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-06 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis/stiffness for purposes of accrued benefits and substitution. 

2.  Entitlement to service connection for hypertension for purposes of accrued benefits and substitution.

3.  Entitlement to service connection for stroke/stroke residuals for purposes of accrued benefits and substitution.

4.  Entitlement to service connection for chloracne for purposes of accrued benefits and substitution.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for purposes of accrued benefits and substitution.

6.  Entitlement to a rating in excess of 30 percent for a shrapnel wound of the left ankle for purposes of accrued benefits and substitution.

7.  Entitlement to a compensable rating for shell fragment wounds of the left lower leg, left posterior thigh, upper right thigh, right buttock, back, right lower arm, left shoulder and left cheek for purposes of accrued benefits and substitution.  

8.  Entitlement to special monthly compensation based on housebound for purposes of accrued benefits and substitution.  

9.  Entitlement to special monthly compensation based on aid and attendance for purposes of accrued benefits and substitution.  


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to October 1969.  He died in April 2010.  The appellant is the Veteran's surviving spouse and has been accepted as a substitute claimant, the significance of which will be further explained below.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, OH and Atlanta, GA.  

The Board notes that a review of the record reveals that a claim of entitlement to special monthly compensation based on aid and attendance for purposes of accrued benefits was raised by the Veteran in November 2007 and remained pending and unadjudicated at the time of his death in April 2010.  Accordingly, although not technically in appellate status before the Board, this matter does require action on the part of the RO in accordance with due process and as such it is listed on the title page.

Consideration of this appeal has included a review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System, as of April 2014.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.

The issues of entitlement to service connection for arthritis, hypertension, and residuals of stroke, as well as entitlement to special monthly compensation, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Chloracne was not diagnosed in service or at any time post service; the Veteran's descriptions of a chronic rash since service is attributable to his service-connected tinea.

2.  For the appeal period extending from March 13, 2006 until the Veteran's death in April 2010, his PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

3.  For the appeal period extending from March 13, 2006 until the Veteran's death in April 2010, residuals of a shrapnel injury to the left ankle were productive of severe muscle disability without basis for a separate rating for limitation of motion or arthritis.  

4.  For the appeal period extending from March 13, 2006 until the Veteran's death in April 2010, his service-connected scars associated with shell fragment wounds of multiple areas have consistently been superficial, stable, not painful, less than 929 square centimeters in area, and productive of no disabling effects or functional impairment.


CONCLUSIONS OF LAW

1.  As considered on accrued basis and for substitution purposes, the criteria for service connection for chloracne for purposes of accrued benefits have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.1000 (2013). 

2.  As considered on accrued basis and for substitution purposes, the criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.1000, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

3.  As considered on accrued basis and for substitution purposes, the criteria for a rating in excess of 30 percent for shrapnel wound residuals of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.1000, 4.1, 4.3, 4.7, 4.73, Diagnostic Code 5311 (2013).

4.  As considered on accrued basis and for substitution purposes, the criteria for a compensable rating for shell fragment wounds residuals of the left lower leg, left posterior thigh, upper right thigh, right buttock, back, right lower arm, left shoulder and left cheek have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.1000, 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes 7800-7805 (2008, 2013); 73 Fed. Reg. 54,708 (Sept. 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374   (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Notice letters were sent to the Veteran during his lifetime in April 2006 and February 2009, prior to the initial adjudication of the claims on appeal which were adjudicated in July 2007 and March 2009.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the appellant and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As the appellant stands in as a substitute party for the Veteran following his death, the notice that was provided to him during his lifetime sufficiently satisfies the duty to assist.  In July 2010, the appellant herself was provided notice specifically related to her accrued benefits claims.  In April 2012, she was provided with supplemental statements of the case addressing all of the claims in appellate status.  

The appellant has received all essential notice (or otherwise demonstrated actual knowledge of the pertinent contents of such notice), and has had a meaningful opportunity to participate in the development of her claims.  She is not prejudiced by the notice deficiency along the way.  In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also must make reasonable efforts to assist the appellant with obtaining evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the Veteran's service treatment records (STRs) are on file, as are private and VA medical records.  Records and a decision from the Social Security Administration (SSA) were also obtained.  

VA examinations were conducted in 2006, 2007 and 2009, prior to the Veteran's death in 2010.  With respect to the chloracne claim, the VA examiner identified the Veteran's reported chronic rash since service as tinea versicolor for which service-connection had already been established.  There is no credible evidence suggesting a separate skin disorder other than tinea versicolor.  The Board also finds that the examinations regarding the severity of the Veteran's disabilities during his lifetime are adequate for rating purposes.  

The Board further notes that the appellant has elected to be unrepresented in pursuing her claims and has not requested a hearing.  

The Board notes that substitution appeals are different from accrued benefits because the evidence is not limited to the record at the time of the Veteran's death.  Here, the appellant added additional evidence to the file in April 2012, which was accompanied by a waiver (this evidence was duplicative of evidence already on file).  She has not indicated that any additional records or evidence are missing.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Accrued Benefits and Substitution 

When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Although the appellant's claim for accrued benefits is separate from the claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

The statute concerning accrued benefits claims was amended on October 10, 2008. Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008). Section 212 created a new statute, which provides that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in April 2010 and thus such provisions are applicable.  In addition, the Veteran had several claims for VA benefits pending on the date of his death that had not been finally adjudicated by VA and, thus, there are several claims which remain pending for which the appellant may act as a substitute claimant.  

Generally, claims for accrued benefits must be adjudicated based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died.  See 38 U.S.C.A. § 5121(a) (West 2002); see also Hyatt v. Shinseki, 566 F.3d 1364 (2009); Ralston v. West, 13 Vet. App. 108, 113 (1999).  Specifically, in a claim for accrued benefits, the Board is prohibited from considering medical evidence received after the date of the Veteran's death.  There is an exception for outstanding service treatment records or VA records, as they are considered to be in the constructive possession of VA at the time of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4); see Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  

However, the Board also notes that in promulgating the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), Congress created a new 38 U.S.C.A. § 5121A allowing substitution in the case of the death of a claimant who, as the Veteran in the instant case, dies on or after October 10, 2008.  A person eligible for this substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  If a claimant dies while a claim for any benefit under a law administered by VA, or an appeal of a decision with respect to a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of the claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion. 

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitutions of claimants in the case of death of a claimant.  U.S.C.A. §§ 5121, 5121A.  When adjudicating the accrued benefits claims, only the evidence of record at the time of death may be considered as the basis for a determination on the merits of the claim, as noted.  However, when a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of a claim.  A substitute claimant may submit additional evidence in support of a claim.  Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants.  Thus, it is potentially to an appellants' benefit to have a claim adjudicated as a substitute claimant pursuant to the newly enacted 38 U.S.C.A. § 5121A.  Here the appellant request status as a substitute claimant in May 2010 and her request was accepted by VA (see January 2014 e-mail correspondence).  The Board is mindful of the appellant's status as a substitute claimant and will proceed accordingly.  

Service Connection - chloracne

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran filed a service connection claim for chloracne in November 2007. 

STRs include a September 1969 examination report which revealed tinea over the Veteran's trunk and groin areas.  Service connection for tinea was established in a December 1969 rating action. 

A VA examination of the joints was conducted in May 2007.  At that time, the Veteran reported that he developed a rash while stationed in Vietnam, which was intermittent and worse during the summer months.  The Veteran's complaints included itching, and erythema, edema, and weeping during the summer months.  Tinea versicolor was diagnosed.  Post-service VA and private medical records are negative for treatment or a diagnosis of chloracne. 

Analysis

During his lifetime, the Veteran maintained that chloracne is clearly noticeable on his face and feet.

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  In the instant case, the Veteran's service records confirm that he served in Vietnam from December 1968 to September 1969. 

Certain diseases, to include chloracne, shall be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).  Additionally, chloracne must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 3.307(a)(6)(ii).

While the Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam, the regulations specifically state that chloracne must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 3.307(a)(6)(ii).  In this regard, his last presumed exposure occurred in 1969.  However, there is no evidence that he manifested chloracne to a compensable degree within one year following such exposure, or ever; as all STRs and post-service clinical evidence is negative for a diagnosis of chloracne.  

While the STRs and post-service medical records do reference symptomatology of the skin, this condition was diagnosed as tinea both in and post service.  Service connection was established for tinea in a 1969 rating action.  However, there was no increased rating claim for tinea pending at the time of the Veteran's; accordingly, the Board cannot review the rating for that skin condition on an accrued basis.  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Here, the Veteran credibly reported continuous skin problems since Vietnam.  He described this as a "rash" which the VA examiner in 2007 diagnosed as the service-connected tinea versicolor.  While the Veteran and his spouse are competent to describe visible skin symptoms, they are not deemed competent to diagnose the underlying skin disorder causing the symptoms.  To the extent they have any competence to address this matter, the Board assigns greater probative weight to the diagnosis of the 2007 VA examiner who has greater training and expertise to evaluate the nature of a skin disorder.  In the instant case, the Veteran and his spouse are not shown to have the appropriate medical training and expertise to competently self-diagnose chloracne.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of chloracne for the entire appeal period; there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the claim of entitlement to service connection for chloracne.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In rating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

The Veteran filed a service connection claim for PTSD on March 13, 2006.  In a July 2007 rating action, service connection was established for PTSD for which an initial 30 percent rating was assigned effective from March 13, 2006.   

A VA examination was conducted in March 2007.  A history of an injury by friendly fire, when a grenade went off by accident causing shrapnel wound to the shoulder, was noted.  It was also mentioned that the Veteran sustained multiple shrapnel wounds during service, when a booby trap was tripped.  The report indicated that the Veteran had been married 3 times, most recently for 4 years.  It was reported that he stopped drinking in 1998 after having a stroke.  The Veteran gave lay reports of symptoms including: nightmares, intrusive thoughts and recollections, avoidance, sleep impairment, and depression without homicidal or suicidal ideation.  It was noted that the Veteran had children of his own and 15 grandchildren and stayed in close contact with all of them and was involved in all family affairs.  

On mental status examination, speech was normal and logical and the Veteran was well oriented.  Affect was bright.  Thought processes were logical and goal directed.  Thought content was without auditory or visual hallucinations.   Recent and remote memory was intact.  Concentration, insight and judgment were assessed as fair.  PTSD was diagnosed and a Global Assessment of Functioning (GAF) score of 65 was assigned.  The examiner linked PTSD to the Veteran's service events and described the symptoms as fairly mild in nature and productive of mild impairment in social and occupational functioning.  The examiner specified that the Veteran's stroke and not his PTSD rendered him unemployable. 

In May 2009, a second VA examination was conducted.  The report indicated that the Veteran had 2 grown children, and had been married for 6 years.  It was noted that the Veteran had a good relationship with his wife and that they were raising a young grandson.  On examination, the Veteran was well groomed and oriented.  Affect was appropriate and mood was good.  Speech was hesitant.  Thought content and process was unremarkable.  The examination was negative for delusions, hallucinations, panic attacks, obsessive/ritualistic behavior, or for suicidal/homicidal thoughts.  Impulse control was good and memory was normal.  A mental disorder due to stroke was diagnosed and a GAF score of 70 was assigned.  The examiner indicated that that the Veteran did not have symptoms that met the criteria for PTSD, and that with the exception of occasional nightmares, he had no mental health problems.  

The Veteran's wife was also present at the 2009 examination and reported that the Veteran had good days, a lot of friends, enjoyed talking to neighbors, and spending time outside.  She opined that the Veteran did not have a mental health problem, and the Veteran himself opined the same.  It was noted that the Veteran had not sought treatment because he had not felt mentally unstable.  The examiner concluded that by history and present functioning, the Veteran had not had social, personal, or occupational clinically significant impairment outside of his stroke.

Analysis

For the entirety of the appeal period extending from March 13, 2006, the Veteran's PTSD has been assigned an initial evaluation of 30 percent for PTSD.  The Veteran maintained during his life, that a higher rating was warranted because he was a decorated war veteran and because he always had social problems with his family, others, and on the job, assessed as difficulty in establishing and maintaining effective work and social relationships.  

Ratings for PTSD are assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the general formula for rating mental disorders, a 30 percent evaluation is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  Id.  A 100 percent schedular evaluation contemplates total occupational and social impairment.  Id. 

The psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In assessing the evidence of record, it is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV) at 32).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Id.   

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Following a review of the relevant evidence of record, the Board concludes that the Veteran had not established entitlement to an initial rating in excess of 30 percent for his PTSD for any time during his lifetime.  In this regard, the Board finds that, for the entire appeal period, the Veteran's disability was manifested, at worst, by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of sleep impairment, depression, nightmares, intrusive memories, avoidance, without more severe manifestations that more nearly approximated occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

As indicated previously, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD did not result in occupational and social impairment with reduced reliability and productivity.  Significantly, in both 2007 and 2009, the extent of the Veteran's social and occupational impairment was assessed as mild, overall.  

The Veteran had essentially no social impairment, as his VA examination reports reflected that he had a good marriage, a large family in which he was an active member, and that he enjoyed socializing with his neighbors.  His industrial impairment was almost solely attributed to his stroke, due to which he had not worked since 1988, and not to any PTSD symptomatology.  

Moreover, the Veteran had essentially no significant symptoms which are listed as examples supporting the assignment of a 50 percent evaluation.  In this regard the 2007 and 2009 VA examination reports did not contain lay history or clinical findings of: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

While the Veteran did have recurrent depression, which may be contemplated in the 50 percent criteria of disturbances of motivation and mood, the Board finds that such symptoms were not of such a frequency and severity so as to result in occupational and social impairment with reduced reliability and productivity. 

The Board further notes that the evidence of record reflects that the Veteran's primary symptomatology consisted of nightmares, sleep impairment, depression, intrusive thoughts, and avoidance, some of which are not enumerated in the rating criteria.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 30 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

Additionally, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  GAF scores of 65 in 2007 and 70 in 2009 were assigned.  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  The assigned GAF scores are consistent with a 30 percent, if not less, scheduler rating and, absent more severe symptoms, a higher rating is not warranted.

Moreover, the Board finds that, during such time period, the Veteran's PTSD symptomatology, described above, does not more nearly approximate a 70 or 100 percent rating.  In this regard, as explained herein, there was absolutely no evidence of occupational and social impairment in most areas, or of total impairment, nor were the enumerated symptoms associated with such level of impairment shown.  

The Board has considered whether staged ratings are appropriate for service-connected PTSD; however, the Board finds that the symptomatology was stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  Overall, the evidence is not in relative equipoise.  

In so finding, the Board is cognizant of the arguments the Veteran made in his lifetime that he had a history of divorces and social relations problems which established his difficulty in establishing and maintaining effective relationships.  In October 2007, he reported that "sometimes" he experienced stereotyped speech, panic attacks more than twice a week, difficulty understanding complex commands, having short and long term memory problems, forgetting to complete tasks, being unclear on judgment and motivation and having a depressed mood.  His spouse has argued that the Veteran's GAF score was more consistent with severe symptomatology, and that an "optimum" rating under VA's schedule would be much higher.  She also reports the Veteran having social impairment.  

The arguments and statements of the Veteran and his spouse, however, conflict with their own report of symptomatology of the Veteran to the VA examiners.  As for actual clinical findings involving deficits of speech, memory, judgment, etc., as well as the overall effects the Veteran's PTSD had on his social and occupational functioning, the Board places greater probative weight to the findings and opinions of the VA examiners who have greater training and expertise than the Veteran and the appellant in evaluating the severity of a psychiatric disorder.

Although the claimant is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, where the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

Shrapnel Wound of the Left Ankle

In a December 1969 rating action, service connection was established for left ankle shrapnel wound residuals for which an initial 10 percent rating was assigned effective from October 1969.   The Veteran filed an increased rating claim in March 2006.  In a July 2007 rating action, an increased rating of 30 percent was assigned effective from March 13, 2006. 

Records reflect that in May 1988, the Veteran suffered from a stroke causing residuals including sensory decrease in the upper and lower left extremities.  

On VA examination of October 2006, a history of a stroke in 1988 was noted and it was reported that the Veteran had a left leg brace from the upper calf to the foot, due to foot drop that developed after the stroke.  The examiner noted that the Veteran had multiple restrictions secondary to ambulation due to his stroke with left side affectation.  A left ankle scar measuring 2 cm and one in the area of the left calf measuring 4 cm with some muscle involvement were documented.  Cerebrovascular accident with left sided partial paralysis and of the upper and lower extremities was diagnosed.  

A VA examination of the joints was conducted in May 2007.  The Veteran complained of symptoms of pain, weakness, stiffness, giving way, fatigability, and decreased endurance.  It was noted that he experienced 2 to 3 flare ups a day and that he experienced pain estimated as 5/10, which could last for 2 hours.  The report mentioned that the Veteran could not stand or walk when he had flare ups.  On examination, gait was antalgic and the Veteran used a cane.  Left ankle examination was positive for tenderness and negative for edema or erythema.  Left calf muscle atrophy was shown.  The Veteran could not actively or passively dorsiflex the ankle, and could not actively planar flex it; passive plantar flexion was achieved to 45 degrees, with pain.  Passive repetition x 3 produced increased pain with plantar flexion.  The examiner indicated that she could not assess if the Veteran had weakness or decreased endurance due to previous cerebral vascular accident and paralysis of the left leg.  X-ray films of the left ankle revealed residual metallic shrapnel with no indication of fracture or dislocation.  Localized osteopenia was also thought to be shown.  Shrapnel injury of the left ankle with impairment of normal range of motion and residual fragments was diagnosed.   

A VA neurological examination was conducted in May 2009.  Photographs were taken and the examiner determined that there was no neurological deficit surrounding any of the areas of scarring due to shell fragment wounds sustained in service.  The examiner stated that the Veteran had left-sided hemiparesis secondary to CVA and foot drop.   

A VA examination of the joints was conducted in May 2009 at which time the Veteran was wearing a brace on the left foot, secondary to hemiparesis.  The report revealed that the Veteran had daily flare ups of joint pain brought on by overuse.  Examination revealed a notable left ankle scar.  There was no effusion and it was described as stable.  Left foot drop was reported.  The examiner stated that range of motion could not be properly assessed secondary to hemiparesis.  X-ray films of the left ankle revealed degenerative joint disease and at least 4 opaque densities which could represent pieces of shrapnel.  Degenerative joint disease of the left ankle was diagnosed and the examiner explained that he could not state the relationship between arthritis and shell fragment wounds without resort to mere speculation.  

Analysis

The rating schedule provides for evaluating muscle injuries by considering which of 23 muscle groups was damaged.  38 C.F.R. § 4.55.  Muscle group damage is categorized as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56.  The RO evaluated the Veteran's shrapnel wound residuals as injury of Muscle Group XI, under DC 5311. 

That muscle group includes the triceps surae (gastrocnemius and soleus), tibialis posterior, peroneous longus, peroneus brevis, flexor hallucis longus, flexor digitorum longus, popliteus, and plantaris muscles.  The functions of the muscles in that group are propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  Injury to that muscle group is rated at 30 percent if severe, 20 percent if moderately severe, 10 percent if moderate, and 0 percent if slight.  For rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

A severe disability of the muscles involves a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There must be evidence showing hospitalization for a prolonged period for treatment of the wound.  There must also be a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and if present, evidence of inability to keep up with work requirements. 

The objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles swelling and hardening abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of uninjured side indicating severe impairment of function.

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

The RO has assigned the maximum available schedular rating for severe injury to Muscle Group (MG) XI (left calf muscle).  38 C.F.R. § 4.73, DC 5311 (2013).  

Accordingly, the only basis for an increased evaluation is to assign a separate rating for symptomatology distinct from that already included and supporting the currently assigned 30 percent evaluation for muscle injury.  The evaluation of the same disability or the same manifestation under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2013).  The Court has explained that the assignment of separate ratings for different problems or residuals of an injury does not constitute prohibited pyramiding.  Rather, the critical element is that none of the symptomatology for any one of the conditions duplicates or overlaps the symptomatology of the other conditions.  See Esteban v. Brown, 6 Vet. App. 259 (1994). 

In this regard, the Board notes that left ankle arthritis has been shown.  This issue is addressed in the remand following this decision.  

Arguably, the rating assigned for the left ankle shell fragment wound residuals does not specifically contemplate limitation of motion/function of the ankle, so a separate rating under DC 5271 and 5311 for limitation of ankle function would not pyramiding.  Under DC 5271, limitation of motion of the ankle is rated at 20 percent if marked and 10 percent if moderate.  For VA rating purposes normal motion of the ankle is to 20 degrees of dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II (2013).  When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, clinical evidence strongly indicates that the Veteran's left ankle limitation of motion did not arise until after his stroke which caused left-sided hemiparesis affecting the upper and lower extremities.  In the 2009 VA examination report, the examiner confirmed this, stating that range of motion could not be properly assessed secondary to hemiparesis.  There is no competent opinion of record to the contrary, nor is the appellant competent to provide any such opinion.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), providing an opinion on the aforementioned particular matter falls outside the realm of common knowledge of a lay person.  Accordingly, at this time, there is no basis to include limitation of motion of the left ankle, which appeared after the Veteran's 1988 stroke, as part and parcel of the Veteran's left ankle muscle disability due to shrapnel wound residuals.

Overall, the evidence is not in relative equipoise.  Although the claimant is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, where the preponderance of the evidence is against the claim.  Ortiz, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

Shell Fragment Wound Residuals - Multiple Areas

In a December 1969 rating action, service connection was established for shell fragment wound residuals in the areas of the lower left leg, upper left thigh, right buttock, back, right lower arm, left shoulder and left check, for which an initial non-compensable rating was assigned effective from October 1969.   The Veteran filed an increased rating claim in March 2006.  

A VA examination of the Veteran's scars was conducted in October 2006.  The following scars were identified: (1) left ankle lateral aspect - 2 cm, hairline: left upper calf lateral aspect - 4 cm with some muscular involvement; (2) upper left posterior thigh - 3 cm; (3) right buttock - 4 cm; (4) right mid-back 4 X 1 cm, and slightly above that a 2 x 11/2 scar; (5) right lower arm - 2 cm; (6) left shoulder - 21/2 x 1; (7) left cheek - 2 x 11/2 cm, very hard to visualize.  The examiner indicated that there was no history of infections from any of the scars and no pain associated with them.  Adherence to underlying tissue and depression and soft tissue damage were shown in conjunction with the upper left thigh scar.  The examiner stated that none of the scars were unstable.  He also found no inflammation, inflexibility, keloid formation, or edema of any of the scars.  All of the colors of the scars were fairly comparable to normal skin tone.  There were no areas of limited motion and no disfigurement. 

A second VA scar examination was conducted in May 2009.  The Veteran reported that over the years some of the metallic foreign bodies had worked their way out of the skin.  He stated that he had never had any scar revision and had not had surgery on any of the sites after they had closed.  He complained of occasional pain in the left thigh and back area and stated that it seemed liked he developed arthritis in multiple areas and did not know if it might be related to the retained fragments.  The report indicated that the scars themselves were not painful.

Physical examination revealed a right wrist scar which was described as hard to see.  A palpable foreign body in the right forearm - 1 mm in diameter was found which was not tender to palpation.  There was a quarter sized scar above the left anterior clavicle, described as well healed and not interfering with function or shoulder motion, and not adherent, depressed, elevated, or keloidal.  The Veteran mentioned that there was a scar in the left cheek area, but the examiner was not able to see it.  A 4 cm scar across the right mid back area was described as well-healed, and not adherent, tender, depressed, elevated, or keloidal.  It was noted that there was no muscle loss in the area and it did not affect function.  A 3 cm x 1 cm scar was noted in the area of the left posterior thigh with slight indentation into the femorous muscle.  This was described as well-healed, non-tender, and not productive of muscle function.  The scar was not keloidal, raised, ulcerated or tender. 

Further findings included a 4 cm x 1.5 cm scar of the left lower leg which also slightly indented the left gastrocnemius muscle.  This was described as non-tender, not affecting function, and was not keloidal or ulcerated.  Also found was a 2 cm scar in the left lower leg, also slightly indenting the left gastrocnemius muscle.  This was not raised, not tender, not ulcerated, and did not affect function.  A 4 cm scar of the left ankle was also present, which the examiner indicated was difficult to assess due to dry skin.  It was described as well healed and not elevated, depressed, tender or ulcerated.  This did not affect joint motion.  Also seen was a 2 cm x 1 cm scar in the right buttock with slight depression into the gluteal muscle.  It was noted that this did not cause loss of function, and it was not tender or raised, but it was depressed.  Color photographs of all of the affected areas accompanied the examination report and are on file.   

Analysis

The Veteran's numerous shell fragment wounds residuals are rated under Diagnostic Code (DC) 7805.  Scars not of the head, face, or neck are rated under 38 C.F.R. § 4.118, DCs 7801 to 7805.

During the pendency of the Veteran's appeal, the criteria for rating the skin was amended, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  Where the rating criteria are amended during the course of an appeal for an increased evaluation, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  However, because the amended regulations with respect to scars are only applicable to claims received on or after October 23, 2008 (the Veteran's claim for increased rating was received in March 2006) and neither the Veteran nor the appellant requested review under the amended criteria, the regulations as amended are not applicable.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).

Under the applicable criteria, scars that are deep or that cause limited motion are rated 10 percent disabling for area(s) exceeding 6 square inches (39 sq. cm.), and 20 percent for area(s) exceeding 12 square inches (77 sq. cm.) under DC 7801.  Scars that are superficial, do not cause limited motion, and cover area or areas of 144 inches (929 sq. cm.) or greater are given a 10 percent rating under DC 7802.  Unstable superficial scars are rated 10 percent disabling under DC 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated 10 percent disabling under DC 7804.  DC 7805 provides that other scars are rated on limitation of function of the affected part.  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DCs 7801-7805 (2008).

Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the increased rating claim must be denied. 

The record reflects that the Veteran's residual scars, both separately and together, do not warrant any compensable rating under any of the pertinent codes for rating scars.  The Veteran's service-connected scars have consistently been noted to be superficial rather than deep (except for those affecting the left upper and lower leg), stable, and not painful.  The area of the scars has been documented as far less than 929 square cm, and there has consistently been noted to be no disabling effects or functional impairment due to such scars.  While scars of the left upper and lower leg were described as indented; i.e. arguably deep, neither even nearly covers an area exceeding 6 square inches (39 sq. cm.). 

The Board does note that the Veteran reported having a scar in the area of the left cheek.  The appropriate rating criteria are found at 38 C.F.R. § 4.118, DCs 7800 (2008), used for evaluating scars of the head, face, or neck.  Under this code one of the 8 characteristics of disfigurement warrants a 10 percent evaluation.  However, none of those characteristics are evident in this case.  The left cheek scar was described as barely visible by VA examiners in both 2006 and 2009.  Accordingly, a compensable evaluation is not warranted for the left cheek scar.  

Essentially, in both 2006 and 2009, the Veteran's scars collectively and individually were found to be asymptomatic, and lacked either the size or characteristics to warrant a compensable evaluation.  

The Board has also considered the applicability of other diagnostic codes for rating the Veteran's scar disabilities, but finds that no other diagnostic code provides a basis for higher rating.  The rating codes discussed above specifically pertain to scars not of the head, face, or neck.  The Veteran's disability has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  Except for the left ankle muscle injury (already service connected), no muscle injury has been shown in conjunction with the scarring.  

Accordingly, a compensable rating for shell fragment wounds of the left lower leg, left posterior thigh, upper right thigh, right buttock, back, right lower arm, left shoulder and left cheek for purposes of accrued benefits and substitution is not warranted, and there is no basis for staged rating of either disability pursuant to Hart.  As the preponderance of the evidence is against assignment of a compensable rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2012); Gilbert, 1 Vet. App. at 53-56  

Other considerations

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the PTSD symptomatology was fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  There were no additional symptoms of his PTSD, not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  

With respect to the left ankle disability, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran described during his lifetimes and the findings made by the various medical professionals are the symptoms included in the criteria found in the rating schedule for his disability.  The Veteran's service connected left ankle condition, is properly characterized as a muscle injury caused by shrapnel wound corresponding to the criteria found under code 5311.  The physical findings noted on the clinical records and examination reports are specifically contemplated in the schedular rating criteria.  For these reasons, the Board finds that the assigned schedular rating is adequate to rate the left ankle muscle disability, and no referral for an extraschedular rating is required.

With respect to the scarring disability, the record does not reflect that the average industrial impairment from the Veteran's residual scarring due to shell fragment wounds is in excess of that contemplated by the assigned rating.  The Veteran's scar disabilities have been primarily manifested by small, superficial, stable scars that are not painful and are in no way productive of functional impairment.  Such disability is reasonably contemplated by the schedular criteria for a noncompensable rating under 38 C.F.R. § 4.118, DCs 7800-7805 (2008), which contemplate such scar disabilities of, and not of, the head, face, or neck of that nature and severity.  The record does not reflect that any of the Veteran's scar disabilities had caused impairment in earning capacity above what would be average for such disability. 

Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization for any of these disabilities.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, the credible evidence does not show that the Veteran's service-connected disabilities rendered him unemployable.  The evidence, to include VA examination reports as well as SSA records, reflects that the Veteran retired due to disability caused by a stroke.  The Veteran generally alleged entitlement to TDIU on the basis that he was retired from his employment due to illnesses as a policeman, and that he had been medically disabled according to Social Security.  He argued that, for these reasons, he should be rated as permanently disabled by VA.

However, the criteria for entitlement to TDIU require an inability to obtain or maintain substantially gainful employment as a result of service-connected disabilities only.  The record does not show that the cumulative effects of the Veteran's service-connected disabilities, other than the service-connected lung cancer which had been rated as 100 percent disabling effective to the date of service connection, had rendered him unable to obtain or maintain substantially gainful employment.  To the extent the Veteran and the appellant argue otherwise, the medical evidence demonstrating permanent disability due to stroke residuals is entitled to greater probative weight.


ORDER

Service connection for chloracne for purposes of accrued benefits and substitution is denied. 

Entitlement to an initial rating in excess of 30 percent for PTSD for purposes of accrued benefits and substitution is denied. 

Entitlement to a rating in excess of 30 percent for shrapnel wound residuals of the left ankle for purposes of accrued benefits and substitution is denied.

Entitlement to a compensable rating for shell fragment wound residuals of the left lower leg, left posterior thigh, upper right thigh, right buttock, back, right lower arm, left shoulder and left cheek for purposes of accrued benefits and substitution is denied.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

It has been alleged that the Veteran's service-connected PTSD aggravated his hypertension and/or stroke residuals.  The Board finds that medical opinion is necessary to decide these claims.

It is also alleged that the Veteran's shrapnel wound injuries resulted in arthritis of the lumbar spine, the left shoulder, the left wrist and the left ankle.  In May 2009, a VA examiner, who did not have review of the claims folder, stated that an opinion regarding the relationship between the Veteran's arthritis and his shell fragment wounds could not be provided without resort to speculation.  This examiner, however, did not provide a rationale as to why such an opinion would be speculative.  This examination report, therefore, must be returned as inadequate for rating purposes.  See Jones (Michael) v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that examination opinion should clarify whether an inability to come to a conclusion was based on all "procurable and assembled data." and/or the whether the inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder).

When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The provisions of 38 C.F.R. § 3.1000(d)(5) define a pending claim as a claim filed with VA that had not been finally adjudicated on or before the date of death.  

A review of the file reflects that in November 2007, the Veteran filed a number of claims, including a claim for special monthly compensation based on the need for aid and attendance.  The RO never issued a duty to assist letter in conjunction with this claim and it was not adjudicated prior to the Veteran's death in April 2010, or subsequently.  In correspondence dated in December 2010, the appellant noted that a claim for aid and attendance had not been addressed during the Veteran's lifetime, and noted that she was seeking accrued benefits on this basis.  

In essence, the SMC claim for aid and attendance which was filed prior to the Veteran's death remains pending and unadjudicated and is a viable claim for accrued benefits.  Accordingly, the appellant should be afforded the appropriate due process and the claim should be adjudicated by the RO.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  The Court has held that the failure by the Board to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In this case, it does not appear that the appellant has been provided adequate VCAA notice for the issue of entitlement to special monthly compensation for aid and attendance for purposes of accrued benefits.  The RO did send the Veteran a VCAA letter dated in April 2006 advising him of the evidence necessary to substantiate the merits of the claims for special monthly compensation by reason of being housebound, but not by reason of the need for aid and attendance.  See 38 U.S.C.A. § 1114(l), (s); 38 C.F.R. §§ 3.350(b), (i), 3.352(a).  Simply stated, this letter did not address the criteria necessary to establish special monthly compensation for aid and attendance for accrued benefits purposes as currently sought by the appellant.  Therefore, a remand is necessary to ensure that the appellant is provided a proper VCAA notice letter for the special monthly compensation accrued benefit issues.  

Moreover, as the appellant has status as a substitute claimant, she should be asked to furnish any additional evidence pertinent to the claim which she may be aware of or have in her possession.  Thereafter, the RO should adjudicate this claim and inform the appellant of her appellate rights.   

Finally, the claim of entitlement to special monthly compensation based on housebound is deferred pending additional development of the service connection claims pending.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the appellant a VCAA notice letter in connection with her accrued benefits claim for special monthly compensation by reason of the need for aid and attendance.  The letter should (1) inform her of the information and evidence that is necessary to substantiate the merits of the special monthly compensation claim; (2) inform her about the information and evidence that VA will seek to provide; and, (3) inform her about the information and evidence she is expected to provide. 

2.  Should the appellant identify any additional records pertinent to the claim, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Upon completion of the above, forward the Veteran's claims folder to an appropriate medical doctor for opinion on the following:

	a) whether it is at least as likely as not that the Veteran's hypertension was caused by an event in service, to include herbicide exposure;

	b) whether it is at least as likely as not that the Veteran's service-connected PTSD aggravated hypertension beyond the normal progress of the disorder;

	c) whether it is at least as likely as not that the Veteran's stroke residuals were caused by an event in service, to include herbicide exposure;

	d) whether it is at least as likely as not that the Veteran's service-connected PTSD aggravated stroke residuals beyond the normal progress of the disorder; and

	e) whether it is at least as likely as not that the Veteran's service-connected shell fragment residuals caused or aggravated beyond the normal progress of the disorder arthritis of the lumbar spine, the left shoulder, the left wrist and the left ankle?

If the examiner cannot provide any opinion without resort to speculation, the examiner must provide a rationale as to why such an opinion would be speculative.

4.  When the development requested has been completed, the claim for accrued benefits claim for special monthly compensation by reason of the need for aid and attendance should be reviewed by the RO/AMC.  If the benefit sought is not granted, the appellant should be so advised and informed of her appellate rights.  

5.  The RO should also readjudicate the claims of service connection for arthritis, hypertension and stroke residuals, as well as entitlement to special monthly compensation based on housebound.  If any benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and an appropriate period of time to respond. 

No action is required of the appellant until she is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


